

116 HR 319 IH: Wood-Pawcatuck Watershed Wild and Scenic River Act
U.S. House of Representatives
2019-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 319IN THE HOUSE OF REPRESENTATIVESJanuary 8, 2019Mr. Langevin (for himself, Mr. Courtney, and Mr. Cicilline) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Wild and Scenic Rivers Act to designate certain river segments within the
			 Wood-Pawcatuck watershed as components of the National Wild and Scenic
			 Rivers System, and for other purposes.
	
 1.Short titleThis Act may be cited as the Wood-Pawcatuck Watershed Wild and Scenic River Act. 2.Wood-Pawcatuck watershed wild and scenic river segments (a)DesignationSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end the following:
				
 (214)Wood-pawcatuck watershed, Rhode Island and ConnecticutThe following river segments within the Wood-Pawcatuck watershed, to be administered by the Secretary of the Interior, in cooperation with the Wood-Pawcatuck Wild and Scenic Rivers Stewardship Council:
 (A)The approximately 11-mile segment of the Beaver River from its headwaters in Exeter and West Greenwich, Rhode Island, to its confluence with the Pawcatuck River in Richmond, Rhode Island, as a scenic river.
 (B)The approximately 3-mile segment of the Chipuxet River from the Kingstown Road Bridge, South Kingstown, Rhode Island, to its outlet in Worden Pond, as a wild river.
 (C)The approximately 9-mile segment of the Green Fall River from its headwaters in Voluntown, Connecticut, to its confluence with the Ashaway River in Hopkinton, Rhode Island, as a scenic river.
 (D)The approximately 3-mile segment of the Ashaway River from its confluence with the Green Fall River to its confluence with the Pawcatuck River in Hopkinton, Rhode Island, as a recreational river.
 (E)The approximately 3-mile segment of the Pawcatuck River from the Worden Pond outlet in South Kingstown, Rhode Island, to the South County Trail Bridge, Charlestown and South Kingstown, Rhode Island, as a wild river.
 (F)The approximately 4-mile segment of the Pawcatuck River from South County Trail Bridge, Charlestown and South Kingstown, Rhode Island, to the Carolina Back Road Bridge in Richmond and Charlestown, Rhode Island, as a recreational river.
 (G)The approximately 21-mile segment of the Pawcatuck River from Carolina Back Road Bridge in Richmond and Charlestown, Rhode Island, to the confluence with Shunock River in Stonington, Connecticut, as a scenic river.
 (H)The approximately 8-mile segment of the Pawcatuck River from the confluence with Shunock River in Stonington, Connecticut, to the mouth of the river between Pawcatuck Point in Stonington, Connecticut, and Rhodes Point in Westerly, Rhode Island, as a recreational river.
 (I)The approximately 11-mile segment of the Queen River from its headwaters in Exeter and West Greenwich, Rhode Island, to the Kingstown Road Bridge in South Kingstown, Rhode Island, as a scenic river.
 (J)The approximately 5-mile segment of the Usquepaugh River from the Kingstown Road Bridge to its confluence with the Pawcatuck River in South Kingstown, Rhode Island, as a wild river.
 (K)The approximately 8-mile segment of the Shunock River from its headwaters in North Stonington, Connecticut, to its confluence with the Pawcatuck River as a recreational river.
 (L)The approximately 13-mile segment of the Wood River from its headwaters in Sterling and Voluntown, Connecticut, and Exeter and West Greenwich, Rhode Island, to the Arcadia Road Bridge in Hopkinton and Richmond, Rhode Island, as a wild river.
 (M)The approximately 11-mile segment of the Wood River from the Arcadia Road Bridge in Hopkinton and Richmond, Rhode Island, to the confluence with the Pawcatuck River in Charlestown, Hopkinton, and Richmond, Rhode Island, as a recreational river..
			(b)Management of river segments
 (1)DefinitionsIn this subsection: (A)Covered tributaryThe term covered tributary means—
 (i)each of Assekonk Brook, Breakheart Brook, Brushy Brook, Canochet Brook, Chickasheen Brook, Cedar Swamp Brook, Fisherville Brook, Glade Brook, Glen Rock Brook, Kelly Brook, Locke Brook, Meadow Brook, Pendleton Brook, Parris Brook, Passquisett Brook, Phillips Brook, Poquiant Brook, Queens Fort Brook, Roaring Brook, Sherman Brook, Taney Brook, Tomaquag Brook, White Brook, and Wyassup Brook within the Wood-Pawcatuck watershed; and
 (ii)any other perennial stream within the Wood-Pawcatuck watershed. (B)River segmentThe term river segment means a river segment designated by paragraph (214) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as added by subsection (a)).
 (C)SecretaryThe term Secretary means the Secretary of the Interior. (D)Stewardship PlanThe term Stewardship Plan means the plan entitled the Wood-Pawcatuck Wild and Scenic Rivers Stewardship Plan for the Beaver, Chipuxet, Green Fall-Ashaway, Pawcatuck, Queen-Usquepaugh, Shunock, and Wood Rivers  and dated June 2018, which takes a watershed approach to the management of the river segments.
					(2)Wood-pawcatuck wild and scenic rivers stewardship plan
 (A)In generalThe Secretary, in cooperation with the Wood-Pawcatuck Wild and Scenic Rivers Stewardship Council, shall manage the river segments in accordance with—
 (i)the Stewardship Plan; and (ii)any amendment to the Stewardship Plan that the Secretary determines is consistent with this subsection.
 (B)Watershed approachIn furtherance of the watershed approach to resource preservation and enhancement described in the Stewardship Plan, the covered tributaries are recognized as integral to the protection and enhancement of the river segments.
 (C)Requirements for comprehensive management planThe Stewardship Plan shall be considered to satisfy each requirement for a comprehensive management plan required under section 3(d) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(d)).
 (3)Cooperative agreementsTo provide for the long-term protection, preservation, and enhancement of each river segment, in accordance with sections 10(e) and 11(b)(1) of the Wild and Scenic Rivers Act (16 U.S.C. 1281(e), 1282(b)(1)), the Secretary may enter into cooperative agreements (which may include provisions for financial or other assistance from the Federal Government) with—
 (A)the States of Connecticut and Rhode Island; (B)political subdivisions of the States of Connecticut and Rhode Island, including—
 (i)the towns of North Stonington, Sterling, Stonington, and Voluntown, Connecticut; and (ii)the towns of Charlestown, Exeter, Hopkinton, North Kingstown, Richmond, South Kingstown, Westerly, and West Kingstown, Rhode Island;
 (C)the Wood-Pawcatuck Wild and Scenic Rivers Stewardship Council; and (D)any appropriate nonprofit organization, as determined by the Secretary.
 (4)Relation to national park systemNotwithstanding section 10(c) of the Wild and Scenic Rivers Act (16 U.S.C. 1281(c)), each river segment shall not be—
 (A)administered as a unit of the National Park System; or (B)subject to the laws (including regulations) that govern the administration of the National Park System.
					(5)Land management
 (A)Zoning ordinancesThe zoning ordinances adopted by the towns of North Stonington, Sterling, Stonington, and Voluntown, Connecticut, and Charlestown, Exeter, Hopkinton, North Kingstown, Richmond, South Kingstown, Westerly, and West Greenwich, Rhode Island (including any provision of the zoning ordinances relating to the conservation of floodplains, wetlands, and watercourses associated with any river segment), shall be considered to satisfy the standards and requirements described in section 6(c) of the Wild and Scenic Rivers Act (16 U.S.C. 1277(c)).
 (B)VillagesFor purposes of section 6(c) of the Wild and Scenic Rivers Act (16 U.S.C. 1277(c)), each town described in subparagraph (A) shall be considered to be a village.
					(C)Acquisition of land
 (i)Limitation of authority of SecretaryWith respect to each river segment, the Secretary may only acquire parcels of land— (I)by donation; or
 (II)with the consent of the owner of the parcel of land. (ii)Prohibition relating to the acquisition of land by condemnationIn accordance with 6(c) of the Wild and Scenic Rivers Act (16 U.S.C. 1277(c)), with respect to each river segment, the Secretary may not acquire any parcel of land by condemnation.
						